DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous obviousness-type double patenting rejection made over the claims of U.S. Patent Nos US 9458130 B2 in view of Loeches et al. (US 20130273156 A1) and Dow (“Using Dow excipients for controlled release of drugs in hydrophilic matrix systems”, 2006) as indicated in the Office action dated May 27, 2021 is withdrawn in view of cancelation of claims 1-3, 5-15, 18, 19 and 22.
The previous double patenting rejection made over the claims of US 9458130 B2, Loeches and Dow and further in view of Evonik (“It’s not Rocket Science to Reach Higher Coating Efficiency: PlasACRYL makes it possible”, Evonik Industries AG, October 2012) is withdrawn in view of further consideration.

The previous obviousness-type double patenting rejection made over the claims of U.S. Patent Nos US 9730920 B2 in view of Loeches and Dow is withdrawn in view of cancelation of claims 1-3, 5-15, 18, 19 and 22.
The previous double patenting rejection made over the claims of US 9730920 B2, Loeches and Dow and further in view of Evonik is withdrawn in view of further consideration. 

The previous obviousness-type double patenting rejection made over the claims of U.S. Patent Nos US 10799493 B2 in view of Loeches and Dow is withdrawn in view of cancelation of claims 1-3, 5-15, 18, 19 and 22.
The previous double patenting rejection made over the claims of US 10799493 B2, Loeches and Dow and further in view of Evonik is withdrawn in view of further consideration. 
The mention of US 10258614 B2 on the end of p. 18 of the May 27, 2021 Office action was in error; no rejection was made over this reference. 

Election/Restrictions
Claims 33, 56, 57, 61 and 62 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 37, 39, 54, 55 and 58-60, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 14, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 33, 37, 30 and 54-62 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617